Title: Treasury Department Circular to the Supervisors of the Revenue, 30 September 1791
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue



Treasury DepartmentSeptr. 30. 1791
Sir

Increasing embarrassments concerning the seizure of spirits for want of being accompanied with Certificates render it necessary that the ideas communicated in particular cases should be made general. I therefore make them the subject of this Circular letter.
A disagreable dilemma presents itself. This is either to forbear seizures for want of marks and certificates, which will materially impair an important check designed by the law, or to give something like just ground of complaint for seizing the property of Citizens for the want of a thing, which in many cases is not made necessary by the law.
It is required by the law that all the old Stock on a certain day in the hands of importers and distillers from foreign materials generally and in Cities Towns and Villages, from domestic materials should be marked and certified; but it omits to extend this requisition to old Stock in the hands of dealers who are not importers, and of distillers from Stills, rated according to the capacity of the Still, and indeed of all other descriptions of persons except the two which have been mentioned. It equally omits to provide for marking and certifying Spirits made after the commencement of the law, at Country distilleries of domestic materials, and altogether for the case of Spirits drawn off from one Cask and put into another, in the course of retail dealing.
Attempts have been made to supply these deficiences; by special regulations depending on the consent of parties; but these have not been capable of embracing all the differences of circumstances and on a full reflexion, it does not appear practicable to adopt any plan, which not being authorised by law can effectually provide for all the cases which require to be provided for, so as to render it proper to enforce vigorously by the provision which authorises the seizure of Spirits, not accompanied with marks and Certificates.
In a situation like this a great relaxation appears unavoidable; and it is deemed preferable to weaken the efficacy of the provision respecting certificates than to give just cause of complaint of the rigorous execution of the law in a particular in which it is improvident in its provisions.
It is therefore my wish that the want of Certificates may in general rather be considered as a ground for careful enquiry and examination than of itself a sufficient cause for seizures; and that the Officers of Inspection under you may have an instruction to this effect.
When the spirits, if of the imported class, are in Hhds. of upwards an hundred Gallons, or from any evident marks, in the original packages, in which they are imported; or when they can be traced to have been brought from any distillery of foreign materials, or of domestic materials in a city, town or Village, in every such case, the presumption of fraud from the want of certificates will be strong enough to justify a seizure. But it ought to be impressed upon all concerned, that great circumspection is to be used in every instance in making a seizure on the mere score of want of marks and Certificates.
With great consideration   I am Sir,   Your obedient servant
A Hamilton
